DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/22 was filed after the mailing date of the Final Office Action on 2/17/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, 58-60 and 68-70 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al (US 2007/0276477 A1 hereafter Lee).
Lee discloses a medical polymer comprising a first medical polymer in a form of a liquid in reaction with a second polymer where they form a solid polymer, and at least one sensor in the matrix where the sensor is an antenna is laminated into the matrix and not on the surface [abstract, 0044, 0087]. The polymers have reactive ends that bond during processing [0048, 0091].  The sensors are placed in the matrix [0086-0087].  The first polymer is non-biodegradable such as PTFE [0047-0049].  The medical polymer is applied to tissues such that growth can occur and adhere to the implant [0065-0068]. These disclosures render the claims anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 17, 18, 31, 58-60, 65, 68-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Lee et al (US 2007/0276477 A1 hereafter Lee) in view of Yu et al (US 2011/0076332 A1 hereafter Yu).
As discussed above Lee discloses a medical polymer comprising at least two polymers in liquid form that form a solid that further comprise sensors such as an antenna in the matrix of the polymer.  The polymers can be liquid and comprise biocompatible silicone [0064-0068].  The polymers can be sprayed or extruded into shape but the reference is silent to a specific kit with a syringe.  The use of such components is known in the art as seen in the Yu.
Yu discloses a variety of medical implants that comprising a liquid hydrogel formulation that is injected to aid in cohesion of the implant and delivery of topical agents to surrounding tissue [abstract, 0038]. The hydrogel is formed from modified chitosan-dextran gels [0040-0043]. The formulation further comprises synthetic polyethylene glycols that can also be modified [0048]. The preparation is provided in kits comprising syringes for the injectable hydrogel compositions [0085]. The implant usable with these injectable gels include sensors implants, catheters and the like [0081]. It would have been obvious to include these gels into the formulation of Marshall as they would aid in the stability of the implant and help reduce detrimental biofilm formation.
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable medical implant formation kit. It would have been obvious to include the gels of Yu into the formulation of Marshall as they are similar in structure and purpose. It would have been obvious to include these polymers and gels in order to reduce biofilms on the implants. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable medical implant for long term implantation.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/13/22, with respect to the rejection(s) of claim(s) 1, 2, 17, 18, 31, 58-60, 65 and 68-76 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618